                                                                                             FILED
                                                                                    2019 May-15 PM 03:44
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

KAMILES CREWS,                             )
                                           )
                    Plaintiff,             )
                                           )   Case No: 2:16-cv-1367-LCB-SGC
      v.                                   )
                                           )
CORRECTIONAL OFFICER                       )
RODNEY SMITH,                              )
                                           )
                    Defendant.             )



            WRIT OF HABEAS CORPUS AD TESTIFICANDUM

TO:          The Warden and/or Keeper of Kamiles Crews, AIS
             #186270, at William E. Donaldson Correctional Facility or
             any other official of the State of Alabama having authority
             and responsibility for the care, custody, control, and
             transportation of Kamiles Crews, AIS #186270, a prisoner
             of the State of Alabama


GREETINGS:

       WE command you, that you have the body of Kamiles Crews, AIS #186270,
a prisoner of the State of Alabama, in your institution and under your control, as it is
said, under safe and secure conduct, to appear before the United States District Court
for the Northern District of Alabama at the United States Courthouse, 1729 5th
Avenue, North, Birmingham, Alabama, on July 10, 2019, at 8:30 a.m., then and there
to testify and to speak the truth according to his knowledge, in the above-styled
cause; and thereafter, that you return the said prisoner to the above-named institution
under safe and secure conduct.
      The Clerk is DIRECTED to send a copy of this writ to the plaintiff, counsel for
the defendant, the Warden of William E. Donaldson Correctional Facility, and the
United States Marshal Service.

      DONE and ORDERED this May 15, 2019.




                                       LILES C. BURKE
                                       U.S. DISTRICT JUDGE
